COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Raul Rodriguez v. The State of Texas

Appellate case number:   01-12-00688-CR

Trial court case number: 1348372

Trial court:             178th District Court of Harris County

        Appellant’s Unopposed Motion to Amend His Appellate Brief is GRANTED. See TEX.
R. APP. P. 38.7. Appellant is ORDERED to file his amended brief within 30 days of the date of
this order. The brief shall not exceed 25,000 words. See TEX. R. APP. P. 9.4(i)(4).
        The State is ORDERED to file its responsive brief within 30 days of the date appellant
files his amended brief. The State’s brief shall not exceed 25,000 words. See TEX. R. APP. P.
9.4(i)(4).
       The Court appreciates that the record is voluminous and that the appellant raises
numerous issues; nevertheless, further requests for extensions of time will be looked upon
unfavorably, absent extraordinary circumstances. See TEX. R. APP. P. 38.6(d).
        The State’s Motion for Reconsideration of Order Striking State’s Brief is DISMISSED as
moot.
        It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: October 10, 2013